Citation Nr: 1219569	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated 50 percent disabled.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO awarded service connection for PTSD and assigned a 10 percent evaluation.  In an October 2009 rating decision, the RO assigned a 50 percent rating for PTSD from the effective date of the grant of service connection.

In July 2008, the Veteran participated in a conference with a Decision Review Officer at the RO.  A report of that conference is associated with the claims file.

In March 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran's claim was previously before the Board and remanded in May 2011.  It is properly before the Board at this time.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by irritability, loss of energy, difficulty interacting with others, poor concentration, explosive anger, and hypervigilance, resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  Deficiencies in most areas and/or total occupational and social impairment have not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson,
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was issued VCAA-compliant notice regarding his claim of entitlement to service connection for PTSD in February 2006.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's VA treatment records.  Furthermore, the Veteran was afforded VA examinations in April 2006, September 2008, and July 2011.  All three examiners were medical professionals who took down the Veteran's history, examined the Veteran, and provided conclusions based on the examinations that were consistent with the record.  The examinations are found to be adequate. 

The Board notes that treatment records from the Veteran's counseling sessions at the Houston West Vet Center have not been obtained.  The RO attempted on a number of occasions, in August 2008 and August 2011, to obtain these records.  In response, the Veteran's counselor at the Vet Center instead submitted written statements summarizing the Veteran's treatment and symptoms.  The Board finds that all efforts have been made to obtain any potentially relevant treatment records from the Vet Center that pertain to the Veteran, and the written statements are a representation of the treatment the Veteran received.  Therefore, no additional efforts need to be made.

In addition, during the March 2011 Board hearing, the undersigned informed the Veteran of the issue on appeal and questioned him regarding any additional evidence that might be pertinent to his claim.  The undersigned specifically asked about the Veteran's employment, implying that any such records might be applicable.  These actions supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals.  In addition, the Veteran indicated in April 2012 that he had no other evidence to submit.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

In April 2006, the Veteran underwent VA examination.  He complained of nightmares, flashbacks, dislike of crowds and hypervigilance.  He worked full time as a plumber in a school district and did not enjoy it.  He described his relationships with his supervisors and coworkers as fair.  Relationships with his parents, siblings, children, and spouse were good.  He has had changes in his social functioning since he developed symptoms and reported that he no longer socialized.  On examination, orientation was within normal limits, appearance and hygiene were appropriate, behavior was appropriate, affect and mood were normal, communication and speech were normal, and concentration was normal.  There were no panic attacks or suspiciousness.  There was no delusion or hallucination.  There were no obsessional rituals.  The Veterans thought processes were appropriate, judgment was not impaired, abstract thinking was normal, memory was within normal limits, and suicidal and homicidal ideation was absent.  The diagnosis was PTSD, and the GAF score was 70.

In a July 2008 written statement, the Veteran's counselor at the Vet Center indicated that the Veteran had a current diagnosis of anxiety disorder and was taking medication.  He complained of anxiety, nightmares, sleep disturbance, hypervigilance, and interpersonal conflict.  His inability to effectively manage his issues regarding interpersonal conflict continued to severely and negatively impact his ability to work as a plumber.  His GAF score was 51, indicating occasional difficulties and impairment regarding occupational and social functioning.

In September 2008, the Veteran underwent VA examination.  He complained of constant symptoms of flashbacks, jumpiness, poor focus, and depression.  He had trouble working and had anger dyscontrol, which led to destruction of property.  He argued with his wife and lost interest in most activities.  The Veteran had trouble sleeping.  His relationships with his parents and siblings were good.  He had difficulties in his relationship with his wife.  They argued, and there had been physical fights.  His relationships with his children were poor.  They did not talk to him unless they needed money.  He had more trouble with work since the onset of his symptoms and was unable to make friends.  He was withdrawn and preferred to be alone.  He disliked crowds and was suspicious of others.  The Veteran was currently working but described his relationships with his supervisor and coworkers as poor.  He had to work alone.  In the past, he was off from work for one to two days because of his emotions and depression.

On examination, orientation was within normal limits.  The Veteran wore sunglasses throughout the interview.  Behavior was appropriate.  The Veteran's affect and mood were depressed, which was continuous and affected his ability to function independently.  He had less motivation and poor focus.  On occasion, he had been destructive with his anger.  His speech and communication were within normal limits.  Concentration was poor.  Panic attacks were present and occurred once per week.  He did not trust people.  There were no delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate, and judgment was not impaired.  Abstract thinking was normal.  Memory was moderately impaired.  He had problems with highly learned material and forgot to complete tasks.  He forgot the names of friends and how to get places.  His short-term memory was poor.  Suicidal and homicidal ideation were absent.  The diagnosis was PTSD, and the GAF score was 51.  The Veteran maintained adequate executive functioning.  He had difficulty establishing and maintaining effective work and social relationships.  He had an intermittent inability to perform recreation or leisurely pursuits.  He had no difficulty understanding commands.

In a February 2011 written statement, the Veteran's counselor from the Vet Center indicated that the Veteran was on medication for anxiety disorder and PTSD.  His GAF score was 50, indicating difficulties and impairment regarding occupational and social functioning.  He recently submitted his resignation to his employer due to ongoing interpersonal issues and his inability to manage stress.  He had experienced considerable psychological distress that is adversely impacting his functioning, resulting in both occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as near-continuous panic affecting his ability to function appropriately and effectively with respect to impulse control.

In March 2011, the Veteran testified before the undersigned.  He was married for 40 years, but his marriage was suffering.  His wife was great to be putting up with him.  He did not go out or socialize.  He reported that he had a big argument with his boss and came close to losing his job.  He was angry with how his boss spoke to him and got up and left the meeting, so that he would not do anything physical.  He did not want to lose his job.  Three times in the last year, he got stressed at work, so he got in his vehicle and drove around for a bit to avoid physical violence.  He averaged three panic attacks per month.  He estimated that once a week, he got angry for no reason.  His counselor at the Vet Center suggested that the Veteran retire due to heart attacks he has suffered.  He currently worked as a plumber for a school district.  He described feelings similar to suicidal or homicidal ideation and stopped carrying his gun on a regular basis for that reason.

In July 2011, the Veteran underwent VA examination.  He continued to have problems with his anger.  He had to retire because he could not get along with the men at work.  He was concerned that he would hit someone.  His anger also continued to cause problems in his marriage.  He described his relationships with his children as, "okay."  He had one friend that he visited a couple times a year.  He recently moved, so his free time was spent working on his house and yard.  The Veteran independently managed his hygiene, chores, and medication.  He reported thoughts of suicide, with the last time being a couple of weeks ago.  He believed it was related to the stress of having to take over his parents' finances.  He never attempted and has no plans of suicide or homicide.

The Veteran reported feeling sad three or four times over the past 30 days.  He had less interest in activities such as golf.  His sleep was poor.  His energy was low, and he had feelings of worthlessness.  Concentration was poor, and the Veteran was forgetful.  The examiner noted that the Veteran's experience of depression appears to be secondary to his PTSD.  He felt distant and emotionally numb.  He was easily angered and had to sit with his back to the wall.  The Veteran startled at loud noises.  He described panic-like symptoms when he was worried.  There were no symptoms of mania, psychosis or obsessive-compulsive behaviors noted.  However, the Veteran reported that he sometimes heard music.

On examination, the Veteran was appropriately groomed and dressed.  His manner was guarded but cooperative.  Eye contact was appropriate.  Speech was unremarkable, and thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  Mood was appropriate to context, and affect was mood congruent.  Homicidal and suicidal ideation was reported but without plan or intent.  The Veteran was oriented.  Concentration was impaired.  Judgment was adequate, and insight was good.  The diagnosis was PTSD, and the GAF score was 55.  The examiner opined that any symptoms attributable to a depressive disorder were inextricably intertwined with the Veteran's PTSD.  The Veteran generally functioning satisfactorily with regard to routine behavior, self-care, and social interactions.  However, he continued to have significant problems with anger.  He had difficulty adapting to stressful circumstances and a reduction in recreational pursuits.

In an August 2011 written statement, the Veteran's counselor at the Vet Center indicated that the Veteran retired in June 2011 from his employment due to his inability to effectively manage his issues regarding interpersonal conflict.  This was despite his family's financial needs and his desire to work.  His GAF score was 50.

Based on a review of the record, the Board concludes that the symptoms associated with the Veteran's service-connected PTSD comport most closely with the criteria that warrant a 50 percent disability rating, and no higher, under the General Rating Formula for Mental Disorders.  Specifically, he certainly has demonstrated some evidence of depression, impairment of occupational functioning, and unprovoked anger.  However, these symptoms do not result in an inability to establish and maintain effective relationships.  The Veteran reported that he had few friends and had trouble at work, but, prior to his retirement, the Veteran managed to deal with his anger by walking or driving away instead of resorting to violence.  He also indicated that he opted to retire in order to lower his stress level.  While this indicates that his PTSD was a factor in his decision to retire, it also shows that he had been functioning at work.  In addition, it would seem that his stress level had decreased since he retired in 2011.

Furthermore, the Veteran had suicidal thoughts but no plan and no intent.  He never demonstrated any obsessional rituals.  His speech was always noted to be within normal limits.  While the VA examiner noted in September 2008 that the Veteran had near continuous depression, he reported in July 2011 that he felt sad only three or four times in the past 30 days.  He was certainly quick to anger, but the evidence shows that the Veteran was able to remove himself from most situations prior to resorting to violence.  He has always been noted to be oriented, and the Veteran has not been shown to neglect his personal appearance or hygiene.  Finally, while the Veteran reported interference with his relationships with his wife and children, he was able to maintain these relationships, as well as better ones with his parents, siblings, and coworkers.  He also had at least one friend that he saw on occasion.  Judgment, insight, and thinking were always noted to be normal.

As such, the Board concludes that the Veteran's symptomatology is contemplated by the criteria associated with a 50 percent rating and no more.  This symptomatology results in occupational and social impairment with reduced reliability and productivity.  The Veteran certainly manifested a difficulty, but not an inability, in establishing and maintaining effective work relationships.  Therefore, the Board finds that the Veteran's symptomatology is commensurate with the criteria associated with a 50 percent rating for PTSD and no more.

The Board notes that the lowest GAF score assigned to the Veteran is 50, which contemplates some serious symptoms and does not suggest that a disability rating in excess of 50 percent is warranted.  The Veteran's GAF scores were more often 51 and higher.  As such, the Board concludes that the GAF scores assigned support a 50 percent rating, but do not suggest that a rating in excess of 50 percent is warranted.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that is not encompassed by the schedular rating assigned.  While there is some impairment of occupational functioning shown by the evidence, there is no allegation or suggestion that can be implied from this evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Specifically, the impact on the Veteran's employment is fully contemplated by the rating criteria, which provide for a higher rating in cases where there is increased interference.  Therefore, the applicable criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the record does not support an assignment of a disability rating in excess of 50 percent.  The preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


